The complaint sets forth that the defendant Frouge Construction Company, Inc., as the general contractor for the construction of a public building, subcontracted a portion of the work to the defendant Alfred D. Barry and that the defendant Barry, as principal, and the defendant American Fidelity Company, as surety, furnished a bond, described in paragraph 4, to the Frouge Company, conditioned upon a faithful performance by Barry of his contract with the Frouge Company.
An express provision in the condition of the bond provides that the principal "shall pay all persons who have contracts directly with the Principal for labor or materials." This language is identical with that contained in the bond referred to in Byram Lumber Supply Co. v. Page, 109 Conn. 256, where a subcontractor was held entitled as a third party beneficiary to maintain an action on the bond given by a general contractor to the owner. The plaintiff occupies the same relation toward the principal here that the subcontractor did toward the principal in the bond in the Byram case and is entitled to assert the same rights with respect to the enforcement of the obligations of the surety in the bond. It may be pertinent to note in this connection the observation of the annotator in 118 A.L.R. 57, 90, to the effect that a majority of the recent cases hold that one furnishing labor or materials to a subcontractor is entitled to recover on a bond of the nature here involved.
   The demurrer is overruled.